Wheeler, J.
The Court might well hesitate to determine the effect of a release which was not before the Court and the terms of which were not proven or known. This Court would certainly hesitate to pronounce that it had the effect contended for by the appellant, upon the vague evidence respecting it. in the record. It only appears that it was a release, or something intended and supposed by the party to be a release of the supposed interest of the witness, sufficient to render him competent to testify in the case. If its effect is to be determined by the test of what was necessary to render the witness competent to testify for the defendant, it might be difficult to say that it had any effect, for it is not perceived that the"witness was not competent, without any release. But supposing it to have been a release of the witness from personal liability to the defendant upon the judgment of the latter against the witness and another, it does not clearly appear that it was given before the sale of the property in question under the judgment upon the mortgage; and if not, it could not affect the title of the purchaser. If it was an effectual release of the witness from the judgment, it does not appear that it was such a release as discharged the other judgment debtor and operated a satisfaction of the debt and mortgage. It does not appear that it was under seal; and it is held that a technical release under seal is necessary to be given to *158one of several debtors in order that the others may avail themselves of it as a discharge. (Rowley v. Stoddard, 7 Johns. R. 207.) Enough does not appear to enable the Court to determine that the release operated a discharge of the judgment and mortgage. The judgment is affirmed.
Judgment affirmed.